EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Matthew Horton on 05/27/2022.

	In the Claims
The application has been amended as follows: 
(Currently Amended) A computer-implemented method for caller verification, the method comprising: 
receiving, by a computer, purported carrier metadata for a current call originated at a calling device; 
receiving, by the computer from an analytics database, probability data for derived metadata based upon one or more types of values of the purported carrier metadata, wherein the derived metadata is generated using the one or more types of the values of carrier metadata, [[and]] wherein the probability data indicates a probability of occurrence of values of the derived metadata with respect to the values in the carrier metadata, and wherein at least one type of carrier metadata value indicates at least one of: Jurisdiction Information Parameter (JIP), Originating Line Information (OLI), P-Asserted-Identity, an originating switch, an originating trunk, and Caller ID; 
generating, by the computer, one or more probability scores for the current call based upon the probability data, the values of the derived metadata, and the values of the purported carrier metadata, wherein the probability data comprises one or more probability lookup tables, each respective lookup table indicating a distribution percentage that each of the values of the derived metadata corresponds to each of the values of carrier metadata; and
generating, by the computer, a risk score for the current call based upon the one or more probability scores associated with the current call. 
(Canceled) 
7.	(Canceled) 

8.	(Currently Amended) The method according to Claim 1, further comprising updating, by the computer a probability lookup table for derived metadata based upon values of corresponding metadata received from a records database.
(Currently Amended) A system comprising:
an analytics database comprising a non-transitory storage medium configured to store probability data for derived metadata, wherein the derived metadata is generated using one or more types of values of carrier metadata, [[and]] wherein the probability data indicates a probability of occurrence of values of the derived metadata with respect to the values in the carrier metadata, and wherein the probability data comprises one or more probability lookup tables, each respective lookup table indicating a distribution percentage that each of the values of the derived metadata corresponds to each of the values of the carrier metadata; and
a server comprising a processor configured to:
	receive purported carrier metadata for a current call originated at a calling device; 
	receive, from the analytics database, the probability data for the derived metadata based upon based upon one or more types of values of the purported carrier metadata, wherein at least one type of carrier metadata value indicates at least one of: Jurisdiction Information Parameter (JIP), Originating Line Information (OLI), P-Asserted-Identity, an originating switch, an originating trunk, and Caller ID; 
	generate one or more probability scores for the current call based upon the probability data, the values of the derived metadata, and the values of the purported carrier metadata; and
	generate a risk score for the current call based upon the one or more probability scores associated with the current call.
(Canceled) 
(Currently Amended) The method according to Claim 12, wherein the server is further configured to update a probability lookup table for derived metadata based upon values of corresponding metadata received from a records database.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/
Primary Examiner, Art Unit 2652